Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an evaluation unit in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The applicant has claimed an evaluation unit which is being interpreted under 112(f). Part of the function of that evaluation unit is to, “determine the distance based on a superposition of measuring light from the measuring arm and measuring light from the reference arm” but the applicant has not disclosed an algorithm to perform such a task in the specification. Thus, the applicant has not adequately disclosed the invention to meet the scope of limitations of the claims.  


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations as claimed in claims 9-11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, & 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Webster (PGPub 2016/0039045) (Webster).
Regarding Claims 1 & 15, Webster discloses a system for characterizing laser machining properties, comprising: 
an optical coherence tomograph (Fig. 9) configured to determine a distance between the processing head and the workpiece (Paragraph 127), the optical coherence tomograph comprising; 
a measuring arm (328) for guiding measuring light reflected from the workpiece; and a reference arm (the fiber arm going to PC 324 and ending with RM 236) with two or more reference stages having different optical path lengths (Paragraph 184). The disclosure states that the embodiments may include multiple reference arms; and 
an evaluation unit (300, 330, & 332) configured to determine the distance based on a superposition of measuring light from the measuring arm and measuring light from the reference arm (Paragraph 127).
The method claim 15 is also met by this disclosure. 
Claim 2, Webster discloses the aforementioned. Further, Webster discloses wherein the optical coherence tomograph is configured to superpose the measuring light reflected by the workpiece and the measuring light reflected in the two or more reference stages. This would occur at the 50:50 splitter (322). 
	Regarding Claims 3 & 16, Webster discloses the aforementioned. Further, Webster discloses wherein the evaluation unit is configured to determine the distance based on an interference between the measuring light reflected by the workpiece and the measuring light reflected in one of the two or more reference stages. This is how an interferometer functions thus the limitation is met. 
Regarding Claim 4, Webster discloses the aforementioned. Further, Webster discloses wherein the evaluation unit is configured to take into account, for determining the distance, a predetermined offset corresponding to the reference stage in which the measuring light is reflected which interferes with the measuring light reflected by the workpiece. Changing the reference path length to correspond in a way that is correlated with the actuation of the processing beams focus is taking into account a predetermined offset as claimed. 
	Regarding Claim 5, Webster discloses the aforementioned. Further, Webster discloses wherein the reference arm comprises a beam splitter assembly for splitting the measuring light into the two or more reference stages (322).
	Regarding Claim 14, Webster discloses the aforementioned. Further, Webster discloses a processing head (351, 353, 312, 314, & 316); and 
a measuring device according to claim 1 (previously shown).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 & 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Webster.
Regarding Claim 6, Webster discloses the aforementioned but fails to explicitly disclose wherein the beam splitter assembly is configured to split the measuring light, in substantially equal parts, into the two or more reference stages;
However, the examiner takes official notice this would be obvious to one of ordinary skill in the art; 
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Webster with wherein the beam splitter assembly is configured to split the measuring light, in substantially equal parts, into the two or more reference 
Regarding Claim 7, Webster discloses the aforementioned but fails to explicitly disclose wherein the beam splitter assembly comprises at least one element which is selected from the group consisting of a reflecting optical element, a partially transmissive optical element, a reflecting mirror, a partially transmissive mirror, a prism assembly, and an optical fiber;
However, the examiner takes official notice this would be obvious to one of ordinary skill in the art; 
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Webster with wherein the beam splitter assembly comprises at least one element which is selected from the group consisting of a reflecting optical element, a partially transmissive optical element, a reflecting mirror, a partially transmissive mirror, a prism assembly, and an optical fiber because these are common parts used for splitting beams and would be chosen based upon such factors as the design of the reference arm section, cost, and availability of parts. 
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Webster in view of Ueda et al (US PAT 6,198,540)(Ueda).
Regarding Claim 8, Webster discloses the aforementioned but fails to explicitly disclose wherein the two or more reference stages are arranged sequentially and wherein the beam splitter assembly comprises a reflecting optical element at a last reference stage of the two or more reference stages and a semi- transmissive optical element at least one of the remaining reference stages;
fig. 9, each step 14a-14d is a reference stage) and wherein the beam splitter assembly comprises a reflecting optical element at a last reference stage (11d) of the two or more reference stages and a semi-transmissive optical element (11a-11c) at least one of the remaining reference stages;
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Webster with wherein the two or more reference stages are arranged sequentially and wherein the beam splitter assembly comprises a reflecting optical element at a last reference stage of the two or more reference stages and a semi- transmissive optical element at at least one of the remaining reference stages because such a set up allows for the measurement at different wavelength ranges thus improving the range of depths that can be resolved. 
Claims 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Webster in view of Park et al (PGPub 2010/0118292)(Park). 
Regarding Claim 9, Webster discloses the aforementioned but fails to explicitly disclose wherein the two or more reference stages are arranged sequentially and the beam splitter assembly comprises at least one fiber coupler and at least two fiber sections coupled to the fiber coupler, and wherein the measuring light for each reference stage is provided by a respective fiber section;
However, Park discloses wherein the two or more reference stages are arranged sequentially (see fig. 9) and the beam splitter assembly comprises at least one fiber coupler (where all the fibers meet) and at least two fiber sections coupled to the fiber four are shown), and wherein the measuring light for each reference stage is provided by a respective fiber section;
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Webster with wherein the two or more reference stages are arranged sequentially and the beam splitter assembly comprises at least one fiber coupler and at least two fiber sections coupled to the fiber coupler, and wherein the measuring light for each reference stage is provided by a respective fiber section because as disclosed in Park (Paragraph 61) such an arrangements is able to multiple the detection range of the interferometer. 
	Regarding Claim 10, Webster as modified by Park discloses the aforementioned but fails to explicitly disclose wherein N fiber couplers are arranged successively, each of which being coupled to n fiber sections in order to provide measuring light to (n*N) reference arms;
	However, the examiner takes official notice that this would be obvious to one of ordinary skill in the art; 
Therefore, it would be obvious to one of ordinary skill at the time the invention was made to modify Webster as modified by Park with wherein N fiber couplers are arranged successively, each of which being coupled to n fiber sections in order to provide measuring light to (n*N) reference arms because while Park shows the N reference arms emerging from a single fiber it doesn’t explicitly disclose whether it’s N couplers or a 1XN coupler splitting the light and in the case of the former it would be chosen based upon availability of parts and cost. 
Claim 11, Webster as modified by Park discloses the aforementioned but fails to explicitly disclose wherein the beam splitter assembly is configured such that the measuring light passes the same number of fiber couplers and/or fiber sections for each reference stage;
	However, the examiner takes official notice that this would be obvious to one of ordinary skill in the art; 
Therefore, it would be obvious to one of ordinary skill at the time the invention was made to modify Webster as modified by Park with wherein the beam splitter assembly is configured such that the measuring light passes the same number of fiber couplers and/or fiber sections for each reference stage because this is a trivial detail that one of ordinary skill in the art would know to do since it results in the same optical path length difference between the measurement arm and reference arm reducing the error introduced into the phase measurement by having uneven optical path length differences in each arm. 
	Regarding Claim 12, Webster as modified by Park discloses the aforementioned but fails to explicitly disclose wherein a path length difference (AL) between optical path lengths of successive reference stages of the one or more reference stages is less than or equal to a measuring range of the coherence tomograph which is dependent on a coherence length of the measuring light;
	However, the examiner takes official notice that this would be obvious to one of ordinary skill in the art; 
Therefore, it would be obvious to one of ordinary skill at the time the invention was made to modify Webster as modified by Park with wherein a path length difference 
Regarding Claim 13, Webster as modified by Park discloses the aforementioned but fails to explicitly disclose wherein optical path lengths of all reference stages differ by the same path length difference;
	However, the examiner takes official notice that this would be obvious to one of ordinary skill in the art; 
Therefore, it would be obvious to one of ordinary skill at the time the invention was made to modify Webster as modified by Park with wherein optical path lengths of all reference stages differ by the same path length difference this is a trivial detail and would be done for reasons of ease of design and processing of the data. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON COOK whose telephone number is (571)270-1323. The examiner can normally be reached 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Jonathon Cook
AU:2886
March 13, 2022





/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2886